Citation Nr: 1010740	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for gastrointestinal reflux 
disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
November 1969.  He had additional service in the United 
States Army Reserves with a period of active duty from 
October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The appellant presented testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing in May 2007.  Additional evidence with a waiver of 
consideration by the agency of original jurisdiction (AOJ) 
was submitted by the appellant.  Following that hearing, it 
was determined that additional evidence was required and as 
such, the Board remanded the claim to the Appeals Management 
Center (AMC) in Washington, DC.  This occurred in July 2008.  
The claim has since been returned to the Board for review.  

A claim for service connection for erectile dysfunction was 
granted by way of a Board decision issued in December 2005.  
The RO issued a rating decision to implement the Board's 
decision in January 2006.  Following that rating action, the 
appellant expressed disagreement with the 10 percent 
evaluation assigned to his disability and a statement of the 
case was forwarded to the appellant in November 2006.  There 
is no indication in the claims folder that the appellant 
perfected an appeal of the disability evaluation.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
(NOD) to a rating decision denying the benefit sought and a 
timely substantive appeal after issuance of a statement of 
the case.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 
Vet. App. 554 (1993).  In the absence of evidence of a timely 
appeal, the issue of a higher evaluation for erectile 
dysfunction is not before the Board for appellate review.




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The service treatment records show treatment for or 
complaints involving abdominal pain and discomfort.  

3.  The appellant has been diagnosed as suffering from 
gastroesophageal reflux disease.  

4.  Medical evidence etiologically linking the appellant's 
current gastroesophageal reflux disease with his military 
service or to a condition experienced during service or 
continuing symptoms experienced after discharge has not been 
presented.


CONCLUSION OF LAW

Service connection for gastroesophageal reflux disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the appellant's claim, a 
VCAA letter was sent in September 2005 by the agency of 
original jurisdiction (AOJ) which fully satisfied the duty to 
notify provisions.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The appellant was provided with Dingess notice via a 
March 2006 letter that was sent to him by the RO.  

In sum, VA has informed the appellant of which evidence he 
was to provide to VA and which evidence VA would attempt to 
obtain on his behalf.  In this regard, the VA sent the 
appellant notice of the VCAA, which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the appellant.  VA informed the appellant that it would 
request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  The appellant was told that he should inform the VA 
of any additional records or evidence necessary to 
substantiate his claim.

VA also fulfilled its duty to assist.  VA obtained the 
appellant's available medical treatment records, including 
requesting any treatment records from the facilities where 
the appellant had been treated, and those other records that 
the VA was made aware thereof.  VA has also obtained the 
appellant's Social Security Administration (SSA) records and 
those too have been included in the claims folder for review.  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to procure the necessary 
medical and other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009).  The Board remanded the claim 
specifically in July 2008 in order to obtain a VA examination 
of the appellant with respect to his claimed gastrointestinal 
disorder.  The examination requested was accomplished in 
September 2008 and the results of that examination have been 
included in the claims folder for review.  The Board would 
further add that a review of that examination report notes 
that the claims folder was reviewed prior to the examination, 
a thorough examination of the appellant was accomplished, and 
the opinion provided was supported by sufficient rationale.  
Therefore, the Board finds that the September 2008 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant provided testimony before the Board in 
May 2007.  During that hearing, the appellant described a 
condition he suffered from while in service.  He further 
noted the types of symptoms he now suffers from and he opined 
that his current condition was related to the condition he 
experienced while he was in service.  The appellant was given 
notice that the VA would help him obtain evidence but that it 
was up to the appellant to inform the VA of that evidence.  
During the course of this appeal, the appellant has proffered 
documents and statements in support of his claim.  In sum, VA 
has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Additionally, the Board finds there has been substantial 
compliance with its July 2008 remand instructions in its 
Remand.  The Court has stated that "only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance."  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall [v. West, 11 Vet. App. 268 (1998)] violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  The 
record indicates that the AMC attempted to comply with the 
instructions.  The AMC contacted the appellant and scheduled 
a medical examination for the appellant.  The examination was 
accomplished and the results have been included in the claims 
folder.  Moreover, the AMC obtained the appellant's most 
recent VA outpatient treatment records and his records from 
the Social Security Administration.  Based on the foregoing, 
the Board finds that the AMC substantially complied with the 
mandates of its remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (finding that a remand by the Board confers 
on the appellant the right to compliance with the remand 
orders).  Therefore, in light of the foregoing, the Board 
will proceed to review and decide the claim.

The appellant seeks entitlement to service connection for 
GERD.  He contends that it first developed during his period 
of active duty from 1967 to 1969.  He further maintains that 
the symptoms of his GERD have persisted through the years to 
the present.

Service connection will be granted if it is shown that the 
service member suffers from a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Disorders diagnosed after discharge 
will still be service connected if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the service member 
had a chronic disorder in service or during an applicable 
presumption period, and that the service member still has the 
same disorder.  With chronic disease shown as such in service 
(or within the presumptive period under § 3.307) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 
3.303(b) (2009).  A determination as to whether medical 
evidence is needed to demonstrate that a service member 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the appellant's present 
condition (e.g., whether the service member's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.

The appellant's service treatment records (STRs) do reflect 
evaluation and treatment for gastrointestinal (GI) related 
complaints in September 1968.  The appellant has claimed that 
he had continued complaints and GI symptoms during his second 
period of active duty, and beyond, but that he self-treated 
by eating candy.

A review of the VA medical records associated with the claims 
folder show that the appellant was evaluated for GI 
complaints that were diagnosed as gastroenteritis in July 
1974.  Another entry from January 1997 said that the 
appellant had a history of gastroenteritis.  The first 
mention of GERD came in a clinical entry dated March 5, 2002, 
when the appellant was prescribed Zantac(r) to treat possible 
symptoms of GERD.  Since that time he has carried a diagnosis 
of GERD by both VA and private physicians.

As reported above, the appellant's Social Security 
Administration (SSA) records.  These records do confirm a 
diagnosis of and treatment for GERD.  The records also show 
treatment for a back disability, foot fungus, nerve 
complaints of the lower extremities, etcetera.  The medical 
treatment records do not contain an etiological opinion with 
respect to the appellant's GERD.  That is, none of the 
various medical care providers have opined or suggested or 
insinuated that the appellant's current GERD is related to 
the conditions he experienced while he was in service either 
in the 1970s or 1990s.  Moreover, none of the medical records 
insinuate or suggest or imply that the GERD was caused by or 
the result of the appellant's military service or any 
incidents therein.  

The appellant underwent a VA examination in September 2008 
for the specific purpose of obtaining a medical opinion 
concerning the etiology of the appellant's current 
gastrointestinal disorder, i.e., his GERD.  The examiner 
reviewed the appellant's medical records and claims folder 
and then examined the appellant.  Upon completion of the 
examination, the medical doctor wrote the following:

The history as relayed to me this evening 
by the patient is not consistent with the 
history in the medical record.  In 
addition, the history that he relayed to 
me of getting better after he eats, 
getting worse before he eats, being 
mostly daytime as opposed to nocturnal or 
recumbent which was asked specifically is 
not consistent with longstanding 
gastroesophageal reflux disease.  In 
addition, if he had minimally treated 
gastroesophageal reflux disease from 1968 
until his endoscopy in 2002, one would 
expect to see at least some chronic 
changes in the esophageal tissue which 
was not identified on endoscopy.  In 
addition, there is no documentation that 
I was able to identify between 1974 and 
1997 indicating that he had any 
complaints referable to his stomach or 
reflux.  In fact, in 09/1993, he had an 
Agent Orange and Persian Gulf examination 
which states negative to GI complaints.

IMPRESSION:  It is, therefore, my 
impression that although he has 
gastroesophageal reflux disease, it is 
less likely . . . that this is related to 
or a continuation of the symptoms that he 
had in service in 1968.  

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board looks at factors such as 
the health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of an appellant's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the appellant for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  In sum, in Nieves-Rodriguez, the Court indicated 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion.

In this instance, the Board finds that the VA doctor's 
opinion of September 2008 is entitled to great probative 
weight.  The examiner reviewed the claims folder, examined 
the appellant and provided sound reasoning for the ultimate 
conclusion.  In particular, the examiner opined that the 
actual esophageal tissue did not show or indicate a long-
standing, chronic condition as would be expected if minimal 
treatment had been provided since 1968.  

The appellant submitted a statement in April 2009 asking for 
an examination by a non-VA private doctor as he felt the VA 
doctor was biased.  The appellant explained that the VA 
examiner stated that he reported the problem usually got 
better after eating but this was not true.  The examiner also 
stated that there were no bowel sounds, which the Veteran 
reported was not true.  It was his opinion that the VA 
examiner did not provide accurate findings on the examination 
and did not accurately report what was told to him.  The 
Board, after reviewing the examination report, finds no 
indication from the face of the report that the examiner was 
biased against the appellant.  Moreover, the examiner 
reported that there were "normoactive" bowel sounds, not 
that there were no bowel sounds.  In addition, even if the 
examiner did incorrectly report that the problem got better 
after eating, the examiner went on to state that if the 
condition was minimally treated after 1968, some chronic 
changes in the esophageal tissue would be expected, which was 
not identified on endoscopy.  As a result, the Board finds 
that another VA examination is not necessary.  Of course, the 
appellant may obtain an examination from a private physician, 
at his own expense, if he wishes to reopen his claim in the 
future.   

Accordingly, the Board attaches the most significant 
probative value to the VA opinion, as it is well- reasoned, 
detailed, and consistent with the evidence of record.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).  In other 
words, the probative medical evidence fails to establish a 
link between the appellant's current GERD and his military 
service, any condition he may have experienced while he was 
on active duty, or reported continuity of symptoms following 
his discharge from service.  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the medical 
evidence against lay statements.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from GERD that was 
caused by or the result of his military service or is related 
to a condition he experienced while he was in service.  
However, the Board finds that his lay statements are 
outweighed by the probative medical evidence.  The VA 
examiner provided a rationale for finding that current GERD 
is not related to service or to the symptoms the appellant 
reports he has had since service.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.


ORDER

Entitlement to service connection for gastrointestinal reflux 
disease is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


